        Case 5:20-mc-00008-PRW Document 12 Filed 07/06/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

NATIONAL RIFLE ASSOCIATION            §
OF AMERICA,                           §
                                      §
     Plaintiff and Counter-Defendant §
                                      §
and                                   §
                                      §
WAYNE LAPIERRE,                       §
                                      §
      Third-Party Defendant,          §
                                      §
v.                                    § Misc. Case No. MC-20-8-PRW
                                      §
ACKERMAN MCQUEEN, INC.,               §
                                      §
     Defendant and Counter-Plaintiff, §
                                      §
and                                   §
                                      §
MERCURY GROUP, INC., HENRY            §
MARTIN, WILLIAM WINKLER,              §
MELANIE MONTGOMERY, and               §
JESSE GREENBERG,                      §
                                      §
     Defendants.                      §


                     NOTICE OF BANKRUPTCY DISMISSAL

      COMES NOW the National Rifle Association of American and Wayne LaPierre in

the above-captioned matter and, pursuant to the Bankruptcy Administrative Closing Order

entered by this Court on January 20, 2021, Doc. No. 11, hereby give notice that the

bankruptcy filed by the National Rifle Association of America has been dismissed and the




                                      Page 1 of 3
        Case 5:20-mc-00008-PRW Document 12 Filed 07/06/21 Page 2 of 3




deadline to appeal such dismissal has now passed. Accordingly, the discovery dispute

pending at the time of the bankruptcy filing, which was fully briefed, is again at issue. 1


                                           Respectfully submitted by:


                                           /s/ Matthew K. Felty
                                           Matthew K. Felty, OBA No. 31057
                                           LYTLE SOULÉ & FELTY, P.C.
                                           1200 Robinson Renaissance
                                           119 N. Robinson Ave.
                                           Oklahoma City, OK 73120
                                           (405) 235-7471 (Telephone)
                                           (405) 232-3852 (Fax)
                                           mkfelty@lytlesoule.com

                                           ATTORNEYS FOR RESPONDENTS




1
 See Doc No. 1 (Non-party’s Motion to Quash), Doc No. 6 (Respondents’ Response), Doc.
No. 4 (Movants’ Motion to Quash Third-Party Subpoena), and Doc. No. 7 (Respondents’
Response).
                                         Page 2 of 3
         Case 5:20-mc-00008-PRW Document 12 Filed 07/06/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 6, 2021. I filed the foregoing document with the clerk of
court for the U.S. District Court, Western District of Oklahoma.

R. Thompson Cooper,
Attorney for Ackerman McQueen, Inc., Mercury Group, Inc.,
Henry Martin, Jesse Greenberg, William Winkler,
and Melanie Montgomery
Roberson, Kolker, Cooper & Goeres, P.C.
16408 Muirfield Place
Edmond, OK 73013
Telephone: (405) 606-3333
Facsimile: (405) 606-3334
E-mail: tom@rkcglaw.com

Gary David Quinnett.
Attorney for HBC CPAs & Advisors
2932 NW 122nd Street, Suite A
Oklahoma City. OK 73120
Telephone: (405) 312-1331
Facsimile: (866) 728-0676
E-mail: gary@gq-law.com




                                                      /s/ Matthew K. Felty_________________
                                                      Matthew K. Felty




                                           Page 3 of 3
